Citation Nr: 0414049	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-10 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to increased evaluation for residuals of 
generalized anxiety disorder, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for prurigo nodularis 
(claimed as a skin condition) on a direct basis or as a 
result of herbicide exposure.

3.  Entitlement to service connection for asbestosis, as a 
result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	James V. Green, Private 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Navy from July 1962 
to August 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran had a Travel Board hearing with the undersigned 
Judge sitting at the RO in June 2003.  

The issue of entitlement to service connection for 
asbestosis, as a result of asbestos exposure, is the subject 
of the REMAND section below.   


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Residuals of the veteran's generalized anxiety disorder 
were manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) with symptoms of depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

3.  The veteran was stationed during active service in the 
waters offshore of Vietnam with conditions of service that 
did not involve duty or visitation in the Republic of Vietnam 

4.  The claimed skin condition of prurigo nodularis is not a 
disease for which service connection can be presumed due to 
an association with exposure to herbicide agents.

5.  Prurigo nodularis is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.
   

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased schedular 
disability rating of 30 percent, and no higher than 30 
percent, for a generalized anxiety disorder are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 
4.130, Diagnostic Code 9400 (2003).

2.  Prurigo nodularis was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of Generalized Anxiety 
Disorder

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

In this case, a September 1997 rating decision assigned a 10 
percent rating for residuals of generalized anxiety disorder, 
effective from the date of the claim for service connection 
in October 1996.  The veteran filed an increased rating claim 
in October 2000.  In a March 2001 rating decision, the RO 
continued the 10 percent disability rating for the veteran's 
service-connected psychiatric disability.  The veteran filed 
a formal appeal in August 2002.    

The veteran contends that his psychiatric disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does support his 
contentions, and that a claim for an increased evaluation 
should be granted.

The veteran is currently rated as 10 percent under Diagnostic 
Code 9400.

A 10 percent rating is assigned under Diagnostic Code 9400 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9400 (2003).                                                                                                            

Under Diagnostic Code 9400, a 30 percent rating is assigned 
for occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal) with symptoms of depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9400 (2003).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2003).

A 70 percent rating is warranted for residuals of generalized 
anxiety disorder that cause occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9400 (2003).

A 100 percent rating is assigned for residuals of generalized 
anxiety disorder that cause total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9400 (2003).

In a November 2000 VA examination report, the veteran 
complained of being chronically irritable, short-tempered, 
restless, fatigued, and distracted.  It was also noted that 
the veteran had difficulty staying asleep.  The examiner 
stated that the veteran had a slightly constricted affect, 
coherent thought processes, adequate judgment as well as 
insight, and a thought content negative of suicidal or 
homicidal intent.  A diagnosis of generalized anxiety 
disorder was listed in the November 2000 report.  In 
addition, the veteran was rated as 67 on the Global 
Assessment of Functioning Scale (GAF) in the examination 
report.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score ranging between 61 to 70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

VA outpatient treatment records dated from December 1999 to 
October 2000 show that the veteran obtained treatment for his 
service-connected disability of generalized anxiety disorder.  
A December 1999 treatment note listed diagnoses of anxiety 
and chronic dysthymia.  In addition, it was noted by the 
examiner that the veteran's current dysphoria and continued 
anxiety started after he was diagnosed with ischemic 
cardiomyopathy in 1995.  The veteran was rated as 45 on the 
Global Assessment of Functioning Scale (GAF) in the 
examination report.  A GAF score of 41-50 is defined in the 
DSM IV as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

However, in a January 2000 VA treatment record, it was noted 
that the veteran exhibited a normal mood and affect and that 
his mental status was stable with prescribed medications.  
The veteran stated that he was sleeping well and not feeling 
anxious during the daytime in the January 2000 VA treatment 
note.  An additional treatment note dated in June 2000 showed 
that the veteran complained of being depressed, and denied 
any suicidal intent but noted that he felt suicidal once 
during the prior year.  In an October 2000 treatment note, 
the examiner stated that the veteran was mentally stable but 
argumentative and anxious.  It was also noted that the 
veteran was not sleeping well and suffering from depression 
as well as irritability and impulsive behavior.  The veteran 
was rated as 43 on the Global Assessment of Functioning Scale 
(GAF) in the October 2000 treatment note.  It was again noted 
by the examiner that the veteran's "current psychiatric 
problems seem to stem from his past stroke" and that he had 
"apparently displayed strong personality changes since that 
time with recent worsening of both depression and 
irritability".      

In the June 2003 hearing transcript, the veteran stated that 
he maintains close relationships with family members, takes 
medication for sleep, has hobbies, attends church, and stays 
organized by following a routine.  

Based on the evidence discussed above, the veteran's 
residuals of generalized anxiety disorder meet or more nearly 
approximate the severity of occupational and social 
impairment needed for a 30 percent rating under Diagnostic 
Code 9400.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9400 (2003), 38 C.F.R. § 4.7 (2003).  Evidence of record, 
including a November 2000 VA examination report and VA 
outpatient treatment records, shows that the veteran suffers 
from irritability, anxiety, depressed mood, and sleep 
impairment.  In addition, testimony from the June 2003 
hearing transcript showed that the veteran stated that he is 
able to generally function satisfactorily with routine 
behavior.  However, the evidence does not more nearly 
approximate a 50 percent rating under Diagnostic Code 9400.  
While the veteran may have exhibited symptoms of mood 
disturbance and impulsive behavior, he does not complain of 
symptoms like impairment with long-term memory, flattened 
affect, panic attacks, impaired abstract thinking, and 
difficulty in maintaining social relationships.  The evidence 
also does not more nearly approximate a 70 or 100 percent 
rating under Diagnostic Code 9400.  The veteran does not 
exhibit the level of occupational and social impairment 
needed in order to receive a disability rating higher than 30 
percent. 

In brief, the veteran's claim for an increased evaluation for 
residuals of generalized anxiety disorder is granted.  The 
evidence does allow the veteran to receive a 30 percent 
rating under Diagnostic Code 9400.  The Board finds that the 
evidence shows that a 30 percent rating for generalized 
anxiety disorder is warranted.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected psychiatric disability.  
Moreover, as discussed above, the schedular criteria for a 
rating higher than 30 percent under Diagnostic Code 9400 has 
not been shown.  In addition, it has not been shown that the 
service-connected psychiatric disability has required 
frequent periods of hospitalization or produce marked 
interference with the veteran's employment.  For these 
reasons, the assignment of extraschedular ratings for the 
veteran's psychiatric disability is not warranted.

II.  Service Connection for Prurigo Nodularis

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  

The veteran's claim was filed in October 2000.  Prior to 
December 27, 2001, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 
2001).  The change in the statute, discussed above, is on its 
face is more liberal than the statute previously in effect.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2003).  A veteran who served in the 
Republic of Vietnam shall be presumed to have been exposed to 
herbicide.  See 38 U.S.C.A. § 1116 (West 2002).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" also does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  As noted above, a showing of 
actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
See 38 C.F.R. § 3.309(e) (2003).  The Board notes that Type 2 
diabetes was added to the list of disabilities effective July 
9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).  Chronic 
lymphocytic leukemia was added effective October 16, 2003.  
See 68 Fed. Reg. 59,540 (October 16, 2003).  The RO did not 
include these disabilities in the most recent statement of 
the case.  As neither of these disabilities is at issue in 
this case, the Board concludes that its consideration of 
these amendments is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).  

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.   See 38 C.F.R. § 
3.307(a)(6)(ii) (2003).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The veteran contends that he currently suffers from a skin 
condition diagnosed as prurigo nodularis as a result of 
inservice events, specifically exposure to herbicides.  
Service personnel records show that the veteran served aboard 
the USS Taluga from 1963 to 1966.  In a November 2000 
statement as well as the June 2003 hearing transcript, the 
veteran stated that the USS Taluga was deployed to the waters 
off the coast of Vietnam and that he had been sprayed with 
Agent Orange while on the deck of that vessel during service.  
Evidence of record does not show that the veteran had actual 
duty in or that he visited the Republic of Vietnam at any 
time during his service from July 1962 to August 1966.

Without evidence that the veteran was ever present in the 
Republic of Vietnam or that he ever came closer to Vietnam 
than offshore in a deep-water vessel, exposure to Agent 
Orange cannot be presumed, and the provisions of 38 C.F.R. §§ 
3.307(a)(6)(iii) and 3.309(e) do not pertain to this appeal.  
See also McCartt v. West, 12 Vet. App. 164, 168 (1999) (both 
service in the Republic of Vietnam and diagnosis of one of 
the listed diseases pursuant to 38 C.F.R. § 3.309(e) are 
required to establish entitlement to the presumption of 
exposure to herbicide agent in service).

Finally, the Board notes that even if the provisions of 38 
C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) were applicable in 
this case, entitlement to service connection for prurigo 
nodularis is still not warranted.  The claimed skin condition 
is not a disease that is presumed to be associated with 
exposure to Agent Orange.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2003).  In other words, 
accepting, for the sake of argument, that the veteran was 
exposed to Agent Orange during service, prurigo nodularis is 
not a disease that has been associated with such exposure.  
The Board finds that the veteran's claim for service 
connection for prurigo nodularis due to herbicide exposure 
must be denied on this basis.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994). Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of a skin condition 
including prurigo nodularis.  Multiple VA outpatient 
treatment notes dated in August and November 2000 noted that 
the veteran had multiple scabs over both of his forearms and 
legs and noted that he had a rash that could be "scabies".  
In a December 2000 VA dermatology treatment note, the veteran 
complained of rash on his scalp and arms, which he picks at 
and scratches on a regular basis.  It was noted that the 
veteran had multiple excoriated papules on his arms and 
posterior scalp with no impetiginization.  A diagnosis of 
prurigo nodularis was listed in the December 2000 treatment 
record.  

In a February 2001 VA examination report, the veteran 
complained that he had suffered from skin rash on his arms, 
legs, and head since 1999, which included symptoms of 
itching.  The examiner noted that the veteran had excoriated 
lesions with signs of recent scratching on the back of his 
head and listed a diagnosis of prurigo nodularis in the 
examination report.    

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for prurigo nodularis.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's claimed skin disability of prurigo nodularis has 
been related to his period of active service.  His service 
medical records are void of any complaint, treatment, or 
diagnosis of a skin condition.  In addition, the February 
2001 VA examination report and VA treatment records were also 
void of any evidence that the veteran's claimed skin 
condition of prurigo nodularis was related to active service.  
As the preponderance of the evidence establishes that the 
veteran's current claimed skin disability of prurigo 
nodularis is not related to his military service, the 
veteran's claim of service connection for prurigo nodularis 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection of prurigo nodularis is not warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for generalized 
anxiety disorder and for entitlement to service connection 
for prurigo nodularis.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, the RO issued a statement of the case (SOC) 
dated in July 2002, which notified the veteran of the type of 
evidence necessary to substantiate his claims.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The July 2002 SOC issued by the RO also explicitly informed 
the veteran about the information and evidence he is expected 
to provide.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  
In Pelegrini, the Court also held that a section 5103 notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claims has been satisfied by a July 2002 SOC issued to him by 
the RO.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the July 2002 SOC issued by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

As noted above, the Court's decision in Pelegrini held, in 
part, that notice required by 38 U.S.C. § 5103(a) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board acknowledges that the July 2002 SOC was sent to the 
veteran after the RO's March 2001 rating decision that is the 
basis for this appeal.  However, as there could be no useful 
purpose for providing additional section 5103(a) notice under 
the circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  Indeed, the Court seems to 
state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.


ORDER

A schedular 30 percent, but no greater than 30 percent, 
rating for residuals of generalized anxiety disorder is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

Service connection for prurigo nodularis (claimed as a skin 
condition) on a direct basis or as a result of herbicide 
exposure is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should obtain treatment records 
for the veteran's claimed asbestosis 
disability from the VAMC in Birmingham, 
Alabama, for the period from March 2001 to 
the present.

3.  The RO should request all records, 
which document the veteran's asbestos 
exposure disability from the Social 
Security Administration.

4.  The RO should contact and request that 
he provide all records related to his 
participation as well as any receipt of a 
payment from any asbestos related lawsuit 
that he participated in after separation 
from active service.

5.  The RO should contact the veteran and 
request that he submit a complete and 
specific employment history from his 
separation from service in 1966 until the 
present.

6.  After all the above development is 
completed, the RO should then arrange for 
the veteran to be evaluated by an 
appropriate pulmonary specialist to 
determine the current nature and extent of 
his claimed pulmonary disability of 
asbestosis.  The specialist should 
determine whether the veteran has benign 
pleural plaques, asbestos related pleural 
effusions, or mesothelioma, in addition to 
the clinical condition known as 
asbestosis. [This condition is an 
interstitial lung disease manifested by a 
reticular-nodular pattern on chest 
radiograph, restrictive pulmonary function 
tests, and dry rales noted on chest 
physical examination].  

All necessary diagnostic tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner is requested to review the 
veteran's asbestos exposure history (both 
during active service and after 
separation) and offer an opinion as to the 
etiology of any asbestos related disorder 
found to be present. Specifically, the 
examiner should opine whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current asbestosis is caused by the 
veteran's service aboard Navy ships from 
November 1962 to August 1966.  The 
examiner should also opine whether it is 
more likely than not (i.e., probability 
greater than 50 percent) that any 
asbestosis is etiologically related to his 
post-service employment.  

The claims folder and this REMAND are to 
be made available to the examiner for 
review prior to the examination.

7.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since July 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



